Title: From George Washington to Thomas Jefferson, 18 December 1791
From: Washington, George
To: Jefferson, Thomas



[Philadelphia] Sunday 18th Decr 1791

The P——requests that Mr J——would give the letter & statement here with sent from the S——y of War a perusal, & return it to him in the course of the day, with his opinion as to the propriety of the manner of making the communication to Congress; and whether it ought not, at any rate, to be introduced in some such way as this (if it is to pass through him to Congress) “Pursuant to directions I submit” &ca. Or—(if it is to go immediately from the War department to that body) “I lay before Congress by direction from the P——of the U.S. the following statement” &ca.
